DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-3, 6-13, and 15-21.  The allowability of claims 1-3, 6-13, and 15-21 is withdrawn and new grounds of rejection are presented in the current Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

computation unit in claims 1, 3, 6, 8, 9, 11-13, 15, 16, 21
storage unit in claims 3, 7, 12, 13, 17, 18
signal acquisition unit in claims 11, 19, 21
performance prediction unit in claims 11-18, 20, 21
frequency scaling unit, voltage scaling unit in claim 13
preceding value method-based prediction unit in claim 20
moving average load method-based prediction unit in claim 20
exponentially weighted average method-based prediction unit in claim 20
minimum average method-based prediction unit in claim 20


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The following structures have been identified as corresponding to the claimed units
computation unit: Fig. 11, 12, and 131
storage unit: none clearly identified2
signal acquisition unit: Fig. 20, 21
performance prediction unit: Fig. 20, 21
frequency scaling unit, voltage scaling unit: Fig. 20, 21
preceding value method-based prediction unit: Fig. 21
moving average load method-based prediction unit: Fig. 21
exponentially weighted average method-based prediction unit: Fig. 21
minimum average method-based prediction unit: Fig. 21

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-13, and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-3, 6-13, and 15-21 are interpreted according to 35 U.S.C. 112(f) because they recite generic placeholders (“unit”) coupled with functional language, and do not recite structure capable of executing the claimed functions.  The claims are rejected because the specification fails to provide adequate written description of structures capable of performing the claimed functions.  Although the specification discloses the claimed units (e.g., Fig. 20, 21), it fails to provide any written descriptions for their structure.  The units are described entirely with respect to their functions, and the drawings show the units in an abstract, “black box” manner, devoid of any details regarding structure or internal composition.  Nor are the functions described associated with well-known circuits or other components known to those of ordinary skill in the art.  The specification also fails to describe the units as general purpose processors 

Claims 1-3, 6-13, and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification lacks enablement because it lacks sufficient written description of the invention.  In addition to the reasons articulated by the Examiner in the rejection based on 35 U.S.C. 112(a) due to  35 U.S.C. 112(f) interpretation, the specification fails to provide adequate written description of the claimed functions.  Pp. 27 and 30-35 contain the written description corresponding to the claims, but these pages merely repeat the claim language without further explanation.  Given that the claims use terminology and describe functions that are not inherently conventional or known in the art, it would have required additional explanation in the specification to sufficiently describe these functions.  For example, the specification provides no definition of the terms frequency scaling range, frequency segmentation point, neural network scale, and scale division point, as recited in claim 1.  Since basic terminology is not defined, and because the described functions are not known in the art, and because there is no teaching of any structures for the claimed units, it would have required undue experimentation on the part of one of ordinary skill in the art to make and/or use the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-13, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 6-13, and 15-21 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Although the specification discloses the claimed units (e.g., Fig. 20, 21), it fails to provide any written descriptions for their structure.  The units are described entirely with respect to their functions, and the drawings show the units in an abstract, “black box” manner, devoid of any details regarding structure or internal composition.  Nor are the functions described associated with well-known circuits or other components known to those of ordinary skill in the art.  The specification also fails to describe the units as general purpose processors transformed by a particular algorithm in order to execute the claimed functions.  The claimed functions are described in the specification at a high level of generality, and there is no indication that an algorithm is in view.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
	Claims 1-3, 6-13, and 15-21 are additionally rejected as being indefinite for the following reasons:

The rejection based on lack of an enabling disclosure also serves as the basis for rejecting the claims as indefinite.  Because the specification fails to define basic terminology and does not provide adequate description of the functions, the claims are also indefinite on this basis, as it is unclear what the method is accomplishing.
The following limitations are indefinite because lack proper antecedent basis, or because they employ similar language to a previously recited limitation without clearly referencing or differentiating from the previous recitation:
claim 1, 
line 7: “the computation unit” lacks proper antecedent basis (no prior original recitation in the claim)3.
line 7 and line 11: “m” is indefinite because it is unclear whether this represents the same value in each line (m frequency scaling ranges vs. m neural network scales).
line 14: “frequency scaling range” is indefinite because line 7 recites “frequency scaling ranges” and it is unclear whether the recitation in line 14 is referencing the scaling ranges of line 7, or whether a new frequency scaling range is being established.
line 17: it is unclear whether “frequency scaling range” refers to line 17 or line 14.
claim 2, line 2: it is unclear whether “a processor” and “a predicted frequency” establishes a new processor and predicted frequency, as claim 1 has already provided an original recitation of a processor and a predicted frequency.
claim 6: lack of proper antecedent basis for the following terms: 
the frequency of the computation unit (“a frequency” is recited in claim 3 which is not a parent of claim 6) 
the neural network (claim 1 recites “a neural network configuration signal” and “neural network scales”, but not “a neural network” per se)
the present accuracy of the neural network 
claim 7: it is unclear whether “k” in lines 3 and 7 represents the same variable.
claim 9: same issues as claim 6.
claim 10: two instances of “a chip”, unclear whether they refer to the same chip.
claim 11: same issues as claim 1.
claim 13: lack of proper antecedent basis for “the storage unit”.
claim 16: same issues as claim 9.
claim 17: same issues as claim 7.
claims 18, 19: lack of proper antecedent basis for “the neural network”.
claim 21: same issues as claim 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-13, and 15-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites an abstract idea comprising a mental process4. This judicial exception is not integrated into a practical application because the claims are directed towards a mental process that does not involve an improvement to the functioning of a computer or other technology, does not employ a particular machine, does not transform or reduce an article to particular state or thing, and does not apply the mental process in any meaningful way beyond linking it to a particular technological environment.  The description of the values manipulated in the process as frequencies, voltages, neural network scales, etc., merely serves to link the mental process to a particular technological environment.  Additional steps such as “obtaining a processor load and a neural network configuration signal” represents insignificant extra-solution activity of data gathering. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, in addition to failing to integrate the mental process into a practical application, the additional elements represent well-understood, routine, and conventional activity.  The additional elements include court-recognized well-understood, routine, and conventional activities of receiving and transmitting data over a network, performing repetitive calculations, and storing and retrieving data in memory [MPEP 2105.05(d)(II)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are related to the present application by continuity and/or by common assignment/inventors:
Liu et al., U.S. Patent No. 10,747,292
Chen et al., U.S. Patent Application Publication No. 2020/0104573
Chen et al., U.S. Patent Application Publication No. 2020/0104167
Wang et al., U.S. Patent No. 11,086,634

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Pp. 27-28 explicitly indicate Fig. 11-13 as possible structures for the computation unit.
        2 Although the specification describes multiple storage units, it does not clearly provide any indication of structure for the storage unit associated with a computation unit (e.g., pp. 27).
        3 “The computation unit” is repeated throughout the claims.  The Examiner has not cited every single instance, and recommends that Applicant thoroughly review the claims to ensure that all instances of improper antecedent basis are addressed.
        4 The specification lacks adequate definition of key concepts and terms.  The determination of patent ineligible subject matter is predicated on a broadest reasonable interpretation that includes embodiments where the steps can be performed in the human mind.  Based on conventional understanding of terms such as predicting, presetting, determining, and narrowing, the steps are understood as including mental judgments or designations.  Additionally, the presence of mathematical relationships, comparisons, and abstract categorizations (ranges, layers, scales) further indicates steps that may be performed in the human mind.